Peck, P. J.
(dissenting in part). I think there was sufficient evidence of a particularly slippery condition, under certain circumstances, of the particular stretch of sidewalk involved in this case and sufficient evidence of notice of that condition to *20the abutting owner who created it to raise an issue of the responsibility of the abutting owner.
I agree with the majority of the court, however, that the sidewalk was not so apparently dangerous as to charge the city with negligence in allowing the abutting owner to maintain it in a painted condition and there was no specific notice to the city, such as existed in the case of the abutting owner, of a dangerous condition at any time.
I would therefore modify the judgment appealed from to dismiss the complaint as against the city and otherwise affirm.
Dore, Cohn, Callahan and Botein, JJ., concur in Per Curiam, opinion; Peck, P. J., dissents in part in opinion.
Judgment reversed, with one bill of costs to the defendants-appellants and judgment is directed to be entered in favor of the defendants-appellants dismissing the complaint herein, with costs.
Settle order on notice. ,